Citation Nr: 1033925	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether an overpayment in VA compensation benefits, in the 
amount of $179,876.15, was properly created as a result of the 
Veteran's incarceration.

2.  Entitlement to a waiver of recovery of an overpayment of VA 
benefits in the approximate amount of $179,876.15.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976 
and from October 1976 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, dated in June 2005 and June 2008, which reduced 
the Veterans benefits due to his incarceration, established an 
effective date in January 1992 for this reduction, and 
essentially declined to grant a waiver of indebtedness for the 
resulting overpayment.

The Veteran testified before a Committee on Waivers Panel in 
January 2007.  The hearing transcript has been associated with 
the claims file.

The Board finds it appropriate to reach a determination as to the 
initial validity of the debt, as this preliminary step is 
required prior to reaching any determination regarding waiver of 
such debt, see Schaper v. Derwinski, 1 Vet. App. 430 (1991), and 
as the Veteran has charged that the debt was improperly created 
due to administrative error.  

The issue of entitlement to a waiver of recovery for an 
overpayment of VA benefits in the approximate amount of 
$179,876.15 is addressed in the REMAND that follows the ORDER 
section of this decision.  As the Board remands the waiver issue 
herein, in part to request a full accounting of the true amount 
of indebtedness, the actual amount of debt will be clarified 
pursuant to the remand instructions below.  


FINDINGS OF FACT

1.  In December 1991, the Veteran's probation officer informed VA 
that the Veteran was to be incarcerated for 60 months beginning 
December 2, 1991, and that the judgment provided that his VA 
benefits should be suspended while he was incarcerated.

2.  From January 31, 1992, to April 4, 1996, the Veteran received 
monetary benefits to which he was not entitled as an incarcerated 
beneficiary.

3.  At the time the funds were deposited into the Veteran's 
account, he was aware that he was not legally entitled to the 
amount of funds deposited.


CONCLUSION OF LAW

The overpayment of VA compensation benefits, in the amount of 
$179,876.15, was properly created.  38 U.S.C.A. §§ 1506, 
5112(b)(9), 1521, 5302 (West 2002); 38 C.F.R. §§ 3.500, 3.660 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the provisions relating to notice and 
development found in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not 
applicable to cases involving overpayment and indebtedness.  
Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 
16 Vet. App. 132 (2002).  Notwithstanding the fact that the 
notice and development provisions are not controlling in these 
matters, the Board has reviewed the case and determined that the 
appellant has had a fair opportunity to present arguments and 
evidence in support of his challenge to the validity of the debt 
in question, to include multiple written arguments and personal 
testimony.



Overpayment and Validity of Debt

The Veteran contends he should not have to repay an overpayment 
of compensation benefits which occurred while he was 
incarcerated.  

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 
(2009).  To establish improper creation of an overpayment, i.e. 
an invalid debt, evidence must show that the appellant was 
legally entitled to the VA compensation benefits at issue, or, if 
he was not legally entitled to these benefits, then it must be 
shown that VA was solely at fault for the erroneous payment of 
excess benefits.

The Veteran in this case contends that he does not owe the debt 
because it was created due to sole administrative error.  When an 
overpayment has been made by reason of an erroneous award based 
solely upon administrative error, the reduction of that award 
cannot be made retroactive to form an overpayment of debt owed to 
VA from the recipient of the erroneous award.  38 U.S.C.A. § 
5112(b)(10) (West 2002); Erickson v. West, 13 Vet. App. 495, 499 
(2000); 38 C.F.R. § 3.500(b) (2009).

Administrative errors include actions that grant or deny 
entitlement, whether based upon mistake of fact or law.  
VAOPGPREC 2-90 (March 20, 1990) (describing errors of fact, e.g., 
VA mistakes or overlooks the facts of record or makes a purely 
clerical error versus errors of judgment, e.g., VA fails to 
properly interpret, understand and follow existing procedure or 
legal requirements); see also Jordan v. Brown, 10 Vet. App. 171 
(1997).  Sole administrative error, however, may be found to 
occur only in cases where the Veteran had no knowledge of the 
erroneous award, or had no cause to know that payments were 
erroneous.  Such error contemplates that neither the Veteran's 
actions nor his failure to act contributed to payment pursuant to 
an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2); Jordan v. Brown, supra (sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous).

Prior to incarceration, this Veteran was entitled to compensation 
benefits for service-connected disabilities collectively rated as 
100 percent disabling.  Since August 1977, he had been in receipt 
of a 100 percent disability rating for quadriparesis residuals of 
C5-6 fracture that occurred during an automobile accident in 
service.  In 1991, he was convicted of a felony and sentenced to 
5 years (60 months) in prison followed by 60 months of home 
confinement, as reflected in a United States District Court 
Judgment dated in October 1991.  

In a letter received at VA in December 1991, the Veteran's 
probation officer informed the VA District Counsel that the 
Veteran was to serve the aforementioned sentence and that his VA 
benefits should be suspended during incarceration as specifically 
indicated in the judgment.

The Veteran was released from incarceration in April 1996.  

Governing law provides, in pertinent part, that a VA beneficiary 
who is incarcerated for a period in excess of sixty days for 
conviction of a felony shall not be paid compensation in excess 
of a specified amount for the period beginning on the sixty-first 
day of such incarceration and ending on the day such 
incarceration ends.  38 U.S.C.A. § 5313 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.665 (2009).  In the case of a veteran with service-
connected disability rated at 20 percent or greater, compensation 
during incarceration is payable at the rate of 10 percent 
pursuant to 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d)(1).

Although VA received notification of the Veteran's incarceration 
in correspondence from the probation officer in December 1991, it 
was not until May 17, 1999, that VA received computer matching 
confirmation of the Veteran's felony conviction and resulting 
sentence, reflecting a commitment from September 1995 through 
April 1996.  Clearly, this did not reflect the entire commitment 
period.  Thereafter, VA confirmed that the Veteran's 
incarceration actually commenced in December 1991 as initially 
reported to VA in December 1991.  

While VA initially cited the incorrect withholding date of 
January 1991 in its June 2005 administrative decision, the 
Veteran was ultimately notified that his compensation benefits 
would be reduced effective January 31, 1992, 61 days after the 
officially verified date of incarceration, in the June 2008 
Administrative Decision.  This reduction was confirmed in the 
supplemental statement of the case issued to the Veteran the same 
month.  While the amount was initially incorrectly calculated as 
$228, 558.15, for the period from January 1991 through April 
1996, the June 2008 decision reflects that the amount was 
actually $48,682.00 less, or $179,876.15 reflecting the effective 
date of January 1992.  Nonetheless, for the duration of the 
Veteran's incarceration, the Veteran received the full amount of 
VA compensation, rather than the reduced amount (10 percent) to 
which he was entitled as of the 61st day of his incarceration.  
This amount was directly deposited into the account designated by 
the Veteran for the receipt of benefits prior to his 
incarceration.  

Based upon the foregoing, an overpayment was created.  It does 
not appear that the Veteran's mother, who was both his dependent 
and his attorney in fact, applied for an apportionment as 
allowable under 38 C.F.R. § 3.665 (2009).  

The overpayment in question was created due to the Veteran 
receiving the incorrect amount of benefits from January 1992 
through April 1996, during his period of incarceration.  It is 
undisputed that the Veteran continued to be paid at the rate of 
100 percent, whereas he was only entitled to payment at the rate 
of 10 percent during this period.  Therefore, the record 
establishes that the Veteran is not legally entitled to the VA 
compensation benefits at issue.

The remaining question is whether VA was solely responsible for 
the erroneous payment of excess benefits.  To this end, the Board 
finds that the Veteran had knowledge of the erroneous benefits 
or, at the very least, had cause to know that the amount of 
payments received was in error.  The record establishes that the 
funds in question were directly deposited into the same account 
designated by the Veteran prior to his incarceration, and that 
the Veteran's mother had authority to access that account on the 
Veteran's behalf.  In this regard, the file reflects that the 
Veteran's mother has been his attorney in fact for many decades.  
It is undisputed that she managed his financial affairs, lived 
with him, wrote his checks and managed his household financially 
both while he was incarcerated and while he was living at home 
due to his service-connected quadriparesis as a residual of C5-6 
fracture subluxation.  The Veteran's mother has explained that 
she paid the Veteran's bills and sent him money from his bank 
account while he was incarcerated.  She indicated that she was 
aware that his VA benefits were supposed to be reduced due to his 
incarceration but she assumed this was taken care of since they 
had informed VA in a timely fashion.  She essentially states that 
she assumes the adjustments had been made.  However, the Board 
notes that the amount of the payments did not change appreciably.

The above record also establishes that at the time of the 
deposits in question both the Veteran and his mother were aware 
that incarceration has an effect on the receipt of VA benefits.  

Although the Veteran has asserted that he was not aware of the 
actual amount of payments received because he was not personally 
involved with the day-to-day management of his financial affairs, 
the Board finds that the Veteran had actual knowledge of the 
requirement of a reduction and should have known that the amounts 
received were in error, even if he did not have actual knowledge 
of the amounts deposited.  The Board is not persuaded by the 
Veteran's argument that his mother had exclusive control over the 
account in question, and that he had no knowledge of any of his 
financial affairs while in prison.

The record makes clear that the Veteran was aware of his 
impending incarceration and his lack of entitlement to VA 
benefits at least from the time that he initially received his 
judgment in October 1991.  If he desired to make alternate 
arrangements for the control of his finances during his 
incarceration, he had ample time to do so.  Instead, the 
Veteran's mother retained control of the account presumably with 
the Veteran's consent.  Furthermore, the Veteran's mother 
reported that she sent him money while he was incarcerated.  

In all, the evidence shows that the Veteran knew that his 
benefits should be reduced upon incarceration, and knew, or 
should have known that the amount of benefits received in his 
name, in the account he designated, was in error.  The Board 
finds that the Veteran was therefore in constructive receipt of 
the full amount of compensation benefits for the period from 
January 1992 through April 1996, a period to which he was 
entitled to no more than 10 percent of his benefits pursuant to 
38 C.F.R. § 3.665.  Any administrative error by VA in not 
enacting the required reduction earlier than it did following its 
discovery of the matter in May 1999 may not be used to negate the 
validity of the debt where the Veteran had cause to know that 
benefit payments received prior to that time were received in 
error.  Certainly, when the Veteran was released from prison in 
April 1996 and he did not have to inform VA that he wanted to be 
returned to his pre-incarceration rate would suggest to him that 
benefits had not been reduced.  As the Veteran had knowledge, or 
should have known, of the erroneous payments to his account, the 
overpayment is not based solely on administrative error by VA. 38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
supra.  The debt is valid.


ORDER

The Board having determined that the debt resulting from the 
overpayment of benefits in the amount of $179,876.15 during the 
Veteran's incarceration is valid; the benefit sought on appeal is 
denied.


REMAND

Additional evidentiary development is required before the issue 
of entitlement to a waiver of the Veteran's debt is ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2009).

A full and accurate accounting is necessary to establish the 
amount of the Veteran's indebtedness, to include the amount 
originally owed by the Veteran, and any amount that has been paid 
or credited in remittance of his debt.  

In addition, the Veteran testified and has provided written 
argument that if he were to be required to pay back the debt owed 
to VA, it would result in undue hardship.  The Veteran should be 
provided a copy of the accounting requested pursuant to this 
remand, which will confirm the actual amount of the debt owed.  
He should then be afforded one additional opportunity to present 
evidence of the hardship he would face if required to repay his 
debt.

Accordingly, the case is REMANDED for the following action:

1.  Prepare and associate with the claims 
file an itemized accounting of the 
Veteran's debt.

2.  Provide a copy of the accounting to the 
Veteran, and request a current financial 
status report from him listing all monthly 
income, monthly expenses, and assets.  He 
may submit documentation to support his 
assertion of undue financial hardship in 
repaying the identified debt.

3.  Thereafter, readjudicate the Veteran's 
request for a waiver of indebtedness in the 
amount determined by the aforementioned 
accounting.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


